—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 10, 2002, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a department chair and science teacher, worked for the employer for a year using a less traditional method of teaching. Although claimant initially accepted the employer’s offer to renew his employment with the addition of several stipulations, claimant ultimately declined to continue his employment because the employer’s new conditions did not meet his educational philosophy. Inasmuch as claimant chose to resign when continuing work was available to him, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause (see Matter of Flaherty [Commissioner of Labor], 280 AD2d 760 [2001]; Matter of Turner [Commissioner of Labor], 249 AD2d 612 [1998]; Matter of Redlo [Sweeney], 244 AD2d 832 [1997], lv denied 91 NY2d 809 [1998]; Matter of Bell [Fort Ann Cent. School Dist. — Sweeney], 227 AD2d 712 [1996]). Furthermore, we find that the Board’s finding of a recoverable overpayment of unemployment insurance benefits is supported by the record. Claimant’s remaining contentions, that the hearing was not conducted in an impartial manner, his right to subpoena witnesses and documents was obstructed and that documents presented were not accepted into the record, have been reviewed and found to be unpersuasive.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.